DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to application filed on June 11, 2021.

Status of Claims
Claims 1-19 are pending, of which all pending claims are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri et el. (US 10,684,961 B1) in view of Abali et al. (US 2016/0283317 A1) (hereinafter Seshadri-Abali).



Regarding claim 1, Sheshadri-Abali teaches,  a method for detecting stored data, comprising: 
……to obtain a check result (Sheshadri: ‘scrubbing interface 520 may utilize the error detection code to determine whether the entry value obtained at 534 is valid.’ [Col.10, Lines 36-61]), wherein the second check information is check information of second data stored in the memory (Sheshadri: ‘the second check information corresponds to the generated error detection code generated by the error detection code generator 510; error detection code generator 510 may then store 512 the value into the entry in CAM 530 and the generated error detection code in lookup value RAM 540’ [Col.10, Lines19-35] & [Fig.5A, blocks 510,530,540]) in a period prior to the current period (Sheshadri: ‘the second check information is generated during the writing operation before the scrubbing operation; In FIG. 5A, a write to an entry 502 may trigger the generation of an error detection code by error detection code generator 510’ [Col.10, Lines19-61] & [Fig.5A, blocks 510,530,540]); and detecting the correctness of storage of the second data according to the check result  (Sheshadri: ‘Scrubbing interface 520 may utilize the error detection code to determine whether the entry value obtained at 534 is valid.’ [Col.10, Lines 36-61]).  
Seshadri does not explicitly disclose, determining first check information of first data stored in a memory in the current period; comparing the first check information with second check information….
However, Abali teaches in an analogous art, [0020] Background error detection means that a scrubber process is continuously looking for errors in the TCAM array during idle cycles; …. To facilitate background error detection, each TCAM word stores error detection bits, for example, a parity bit, a multi-bit cyclic redundancy check (CRC) code, or other error detection code. [0028] Given the teaching herein, the skilled artisan will be able to choose a suitable error detecting scheme for the checksum--examples include: single bit parity, CRC, and the like.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seshadri’s teachings of ‘external memory protection for CAM’ with Abali’s teaching of ‘error detection in a TCAM device’ to provide a method where a parity bit, a multi-bit cyclic redundancy check (CRC) code, or other error detection codes are used as error detection code. Also, detection of error by comparing two versions CRC codes are well known in the art. 

claim 2, Sheshadri-Abali teaches,  the method according to claim 1, wherein before determining the first check information of the first data stored in the memory in the current period, the method further comprises: writing the second data in the memory (Sheshadri: ‘the second check information corresponds to the generated error detection code generated by the error detection code generator 510; error detection code generator 510 may then store 512 the value into the entry in CAM 530 and the generated error detection code in lookup value RAM 540’ [Col.10, Lines19-35] & [Fig.5A, blocks 510,530,540]); and calculating a second check code of the second data by using a Cyclic Redundancy Check (CRC) algorithm, wherein the second check code is comprised in the second check information (Abali: ‘cyclic redundancy check (CRC)’ [0020, 0028]).  

Regarding claim 3, Sheshadri-Abali teaches,  the method according to claim 2, wherein after calculating the second check code of the second data by using the CRC algorithm, the method further comprises: storing the second check code in the memory (Sheshadri: ‘error detection code generator 510 may then store 512 the value into the entry in CAM 530 and the generated error detection code in lookup value RAM 540’ [Col.10, Lines19-35] & [Fig.5A, blocks 510,530,540])

Regarding claim 4, Sheshadri-Abali teaches, the method according to claim 2, wherein determining the first check information of the first data stored in the memory in the current period comprises: in the current period, scanning the memory, and calculating a first check code of the first data by using the CRC algorithm, wherein the first check code is comprised in the first check information (Abali: ‘cyclic redundancy check (CRC)’ [0020, 0028]).    

Regarding claim 5, Sheshadri-Abali teaches, the method according to claim 4, wherein detecting the correctness of storage of the second data according to the check result comprises: when the first check code is inconsistent with the second check code, determining that an error occurs in the second data stored in the memory, and obtaining error information  (Sheshadri: ‘scrubbing interface 520 may utilize the error detection code to determine whether the entry value obtained at 534 is valid.’ [Col.10, Lines 36-61]).  

Regarding claim 7, Sheshadri teaches,  a device for detecting stored data, comprising: 
……to obtain a check result (Sheshadri: ‘scrubbing interface 520 may utilize the error detection code to determine whether the entry value obtained at 534 is valid.’ [Col.10, Lines 36-61]), wherein the second check information is check information of second data stored in the memory (Sheshadri: ‘the second check information corresponds to the generated error detection code generated by the error detection code generator 510; error detection code generator 510 may then store 512 the value into the entry in CAM 530 and the generated error detection code in lookup value RAM 540’ [Col.10, Lines19-35] & [Fig.5A, blocks 510,530,540]) in a period prior to the current period (Sheshadri: ‘the second check information is generated during the writing operation before the scrubbing operation; In FIG. 5A, a write to an entry 502 may trigger the generation of an error detection code by error detection code generator 510’ [Col.10, Lines19-61] & [Fig.5A, blocks 510,530,540]); and a detecting module, configured to detect the correctness of storage of the second data according to the check result (Sheshadri: ‘Scrubbing interface 520 may utilize the error detection code to determine whether the entry value obtained at 534 is valid.’ [Col.10, Lines 36-61]). 
Seshadri does not explicitly disclose, a first determining module, configured to determine first check information of first data stored in a memory in the current period; a second determining module, configured to compare the first check information with second check information …
However, Abali teaches in an analogous art, [0020] Background error detection means that a scrubber process is continuously looking for errors in the TCAM array during idle cycles; …. To facilitate background error detection, each TCAM word stores error detection bits, for example, a parity bit, a multi-bit cyclic redundancy check (CRC) code, or other error detection code. [0028] Given the teaching herein, the skilled artisan will be able to choose a suitable error detecting scheme for the checksum--examples include: single bit parity, CRC, and the like.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seshadri’s teachings of ‘external memory protection for CAM’ with Abali’s teaching of ‘error detection in a TCAM device’ to provide a method where a parity bit, a multi-

Regarding claim 8, Sheshadri-Abali teaches,  a storage medium, storing a computer program, wherein the computer program is configured to execute, when running, the method as 1 (Sheshadri: ‘networking suitable processors capable of executing instructions; Networking device includes one or more system memories that are configured to store program instructions and data accessible by processor(s)’ [Col.5, Line 55 through Col.6, Line 18]). 

Regarding claim 9, Sheshadri-Abali teaches,  an electronic device, comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to run the computer program to execute the method as claimed in claim 1 (Sheshadri: ‘networking suitable processors capable of executing instructions; Networking device includes one or more system memories that are configured to store program instructions and data accessible by processor(s)’ [Col.5, Line 55 through Col.6, Line 18]).  

Regarding claim 10, Sheshadri-Abali teaches,  a storage medium, storing a computer program, wherein the computer program is configured to execute, when running, the method as claimed in claim 2 (Sheshadri: ‘networking suitable processors capable of executing instructions; Networking device includes one or more system memories that are configured to store program instructions and data accessible by processor(s)’ [Col.5, Line 55 through Col.6, Line 18]).   

Regarding claim 11, Sheshadri-Abali teaches,  a storage medium, storing a computer program, wherein the computer program is configured to execute, when running, the method as claimed in claim 3 (Sheshadri: ‘networking suitable processors capable of executing instructions; Networking device includes one or more system memories that are configured to store program instructions and data accessible by processor(s)’ [Col.5, Line 55 through Col.6, Line 18]).  

claim 12, Sheshadri-Abali teaches,  a storage medium, storing a computer program, wherein the computer program is configured to execute, when running, the method as claimed in claim 4 (Sheshadri: ‘networking suitable processors capable of executing instructions; Networking device includes one or more system memories that are configured to store program instructions and data accessible by processor(s)’ [Col.5, Line 55 through Col.6, Line 18]).  

Regarding claim 13, Sheshadri-Abali teaches,  a storage medium, storing a computer program, wherein the computer program is configured to execute, when running, the method as claimed in claim 5 (Sheshadri: ‘networking suitable processors capable of executing instructions; Networking device includes one or more system memories that are configured to store program instructions and data accessible by processor(s)’ [Col.5, Line 55 through Col.6, Line 18]).  

Regarding claim 15, Sheshadri-Abali teaches, an electronic device, comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to run the computer program to execute the method as claimed in claim 2 (Sheshadri: ‘networking suitable processors capable of executing instructions; Networking device includes one or more system memories that are configured to store program instructions and data accessible by processor(s)’ [Col.5, Line 55 through Col.6, Line 18]).   

Regarding claim 16, Sheshadri-Abali teaches, an electronic device, comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to run the computer program to execute the method as claimed in claim 3 (Sheshadri: ‘networking suitable processors capable of executing instructions; Networking device includes one or more system memories that are configured to store program instructions and data accessible by processor(s)’ [Col.5, Line 55 through Col.6, Line 18]).   

Regarding claim 17, Sheshadri-Abali teaches, an electronic device, comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to run the (Sheshadri: ‘networking suitable processors capable of executing instructions; Networking device includes one or more system memories that are configured to store program instructions and data accessible by processor(s)’ [Col.5, Line 55 through Col.6, Line 18]).

Regarding claim 18, Sheshadri-Abali teaches, an electronic device, comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to run the computer program to execute the method as claimed in claim 5 (Sheshadri: ‘networking suitable processors capable of executing instructions; Networking device includes one or more system memories that are configured to store program instructions and data accessible by processor(s)’ [Col.5, Line 55 through Col.6, Line 18]).   

Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri et el. (US 10,684,961 B1) in view of Abali et al. (US 2016/0283317 A1) and further inf view of Zampaglione et al. (US 2015/0095738 A1), (hereinafter Seshadri-Abali- Zampaglione).

Regarding claim 6, Sheshadri-Abali teaches,  the method according to claim 5, wherein after obtaining the error information, the method further comprises: sending the error information to a Central Processing Unit (CPU) in an interrupt mode …. (Sheshadri: ‘If an error is detected, then an error indication 552 may be provided. Control software, such as firmware, an operating system, or other software controller may handle the error (e.g., by determining and providing a corrected entry to write 502 to CAM 530). Error indication 552 may also be provided so that further processing may be halted, restarted, or otherwise adapted instead of utilizing an erroneous result provided by CAM 530’ [Col.11, Lines 8-15]);
Seshadri-Abali does not explicitly disclose, …to instruct the CPU to restore the storage of the second data in the memory.
However, Zampaglione teaches in an analogous art, [0026] Additionally, the ECC PE 180 may determine 158 the address of the inconsistent compare operation result. That is, ECC PE 180 determines the uncorrupted data may be retrieved from an external data source and reloaded to the data entry 110 and the corresponding duplicate data entry 120. The TCAM content compare can then be run again against the good data entries. The TCAM can be designed so that flagging 157 a possible error occurs as part of the TCAM content comparison function. In this way, possible errors are flagged early, which leads to earlier correction of those errors. This in turn reduces the delay in completing the TCAM content comparison function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seshadri-Abali’s teachings of ‘external memory protection for CAM, and error detection in a TCAM device’ with Zampaglione’s teaching of ‘EC and ED in TCAM’ to provide a method where uncorrupted data may be retrieved from an external data source and reloaded to the data entry. By doing so, this in turn reduces the delay in completing the TCAM content comparison function.

Regarding claim 14, Sheshadri-Abali-Zampaglione teaches,  a storage medium, storing a computer program, wherein the computer program is configured to execute, when running, the method as claimed in claim 6  (Sheshadri: ‘networking suitable processors capable of executing instructions; Networking device includes one or more system memories that are configured to store program instructions and data accessible by processor(s)’ [Col.5, Line 55 through Col.6, Line 18]).  

Regarding claim 19, Sheshadri-Abali-Zampaglione teaches, an electronic device, comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to run the computer program to execute the method as claimed in claim 6 (Sheshadri: ‘networking suitable processors capable of executing instructions; Networking device includes one or more system memories that are configured to store program instructions and data accessible by processor(s)’ [Col.5, Line 55 through Col.6, Line 18]).    


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Uekusa et al. (US 2016/0266964 A1) teaches [0075] The error detection and correction circuit 14 calculates the CRC codes from the read configuration data and compares the CRC codes with pre-stored CRC codes to check whether or not the read configuration data includes an error (S11). When an error is detected (S12, YES), if the error is correctable (S13, YES), the error detection and correction circuit 14 executes an error correction based on the ECCs and transmits the error notification 114 to the higher system (S14). If the error is uncorrectable (S13, NO), the error detection and correction circuit 14 transmits the error notification 114 indicating that the error is uncorrectable to the higher system (S15). Each of the error notifications 114 includes information indicating at which of the frame addresses the soft error has occurred. The error detection and correction circuit 14 returns the corrected configuration data C_DATA to the CRAM control circuit 13. The CRAM control circuit 13 overwrites the configuration memory with the corrected configuration data. The above-described operation is similar to the corresponding operation in FIG. 6.
Smith (US 9,432,298 B1) teaches in FIG. 25-10B, the CRC checker may calculate a cyclic redundancy check ( CRC) using the received data and compares the result to the CRC value (e.g. in the received packet, in a diagnostic word, etc.). The CRC checker may output a CRC error signal that may be sent to the higher layers (Rx). The CRC checker may use a standard polynomial (e.g. CRC-32, etc.) or non-standard polynomial. The CRC checker may use a fixed or programmable polynomial. Of course, any error protection, error correction, error detection, etc. scheme or schemes (e.g. CRC, other error checking code, hash, etc.) may be used. Such schemes may be fixed, programmable, configurable, etc.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112